PER CURIAM.
Granted. The judgment of the court of appeal dismissing plaintiffs’ appeal is reversed, and the appeal is reinstated. A memorandum in support of a motion for new trial, filed within the delay for applying for a new trial, clearly indicates that the party is applying for a new trial and should be treated as a timely application. The Articles of the Code are to be construed liberally, with due regard for the fact that rules of procedure implement the substantive law and are not an end in themselves. La.C.C.P. Art. 5051. The court of appeal erred in dismissing as untimely plaintiffs’ appeal as to Beaver.
The court of appeal also erred in declaring moot plaintiffs’ appeal as to AMCA. Although plaintiffs only assigned as error the granting of the exception of res judicata, they obviously were also seeking review of the summary judgment which was the basis for the exception and which was complained of in the brief.
The case is remanded for consideration of the appeal on the merits.